Citation Nr: 1528773	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-23 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypereosinophilic syndrome ("blood disorder").

2.  Entitlement to service connection for hypereosinophilic syndrome, to include as a result of herbicide exposure.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968, to include service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.  During the hearing, the Veteran submitted additional evidence in support of his claim accompanied by a waiver of initial RO consideration.  In light of the waiver accompanying the additional evidence, the Board notes that it may consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014); see also 38 U.S.C.A. § 7105(e)(1) (West 2014).

The Board notes that a claim of entitlement to service connection for a blood disorder was previously denied in a January 1995 rating decision and that a claim of entitlement to service connection for bilateral hearing loss was previously denied in a June 2003 rating decision.  The Board acknowledges that the RO reopened these issues and adjudicated them on the merits in the July 2011 rating decision.  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen these issues.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The issues have been recharacterized accordingly.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a blood disorder and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 1995 rating decision, the RO denied entitlement to service connection for a blood disorder.  The Veteran filed a timely notice of disagreement and was issued a statement of the case; however, he did not perfect an appeal of that denial, nor was any new and material evidence submitted within the applicable appeal period.  

2.  Additional evidence received since the RO's January 1995 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for a blood disorder and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a blood disorder.

3.  In a June 2003 rating decision, the RO denied entitlement to service connection for bilateral hearing loss.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

4.  Additional evidence received since the RO's June 2003 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The January 1995 rating decision is final as to the claim of entitlement to service connection for a blood disorder.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a blood disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The June 2003 rating decision is final as to the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

4.  New and material evidence has been presented to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a blood disorder and bilateral hearing loss is completely favorable, no further action with respect to those issues is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II. New and Material Evidence 

The Veteran's claims of entitlement to service connection for a blood disorder and bilateral hearing loss were previously denied, and the Veteran seeks to reopen these claims.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Blood Disorder

By way of background, in January 1980, the Veteran initially filed a claim of entitlement to service connection for a blood disorder as a result of malaria pills taken in service.  In an April 1980 rating decision, the RO denied the claim on the basis that the evidence did not show that a blood disorder was incurred in or caused by service.  In May 1981, the Veteran filed a claim of entitlement to service connection for a blood disorder due to Agent Orange exposure, which the RO denied in a June 1981 rating decision on the basis that no nexus between a blood disorder and Agent Orange exposure was shown by the evidence.  The Veteran was notified of the decision and his appellate rights by a letter dated in July 1981.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The June 1981 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103.

Thereafter, the Veteran sought to reopen his claim of entitlement to service connection for a blood disorder in September 1989.  In a January 1995 rating decision, the RO denied the claim on the basis that the Veteran's blood disorder is not one of the disabilities determined by VA to be due to herbicide exposure in Vietnam.  The Veteran was notified of the decision and his appellate rights by a letter later that month.  The Veteran filed a timely notice of disagreement with the decision and was issued a statement of the case in May 1995.  However, the Veteran did not timely perfect his appeal, nor did he submit any new and material evidence within a year of that rating decision.  Therefore, the January 1995 rating decision became final, and new and material evidence is required to reopen the claim.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § § 3.156(a); 20.1103; Shade, 24 Vet. App. 110.

The Board acknowledges that the Veteran submitted personnel records in October 2010, which show that the Veteran served in Vietnam from June 1967 to June 1968.  Under 38 C.F.R. § 3.156(c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Although the personnel records submitted by the Veteran existed at the time of the January 1995 rating decision and were not previously associated with the claims file when VA decided the claim, the Board finds that reconsideration is not warranted because the records are not relevant to the instant claim.  In this regard, the Veteran's service treatment records, which were associated with the claims file at the time of the prior RO decisions, showed that the Veteran had service in Vietnam.  Thus, the fact that the Veteran served in Vietnam was already conceded by the RO and was never at issue in the prior rating decisions.  The newly associated personnel records are not otherwise relevant to the Veteran's claim.  Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c) is not warranted, and new and material evidence is necessary in order to reopen the claim.  

Relevant evidence of record at the time of the RO's last final rating decision in January 1995 included the Veteran's service treatment records, VA treatment records showing treatment for hypereosinophilic syndrome, and a VA Agent Orange examination report dated in April 1981.  Based on this evidence, the RO concluded that entitlement to service connection for a blood disorder due to Agent Orange exposure was not warranted because the Veteran's blood disorder was not one of the disabilities determined by VA to be due to herbicide exposure in Vietnam.  

In September 2010, the Veteran requested that his claim for entitlement to service connection for a blood disorder be reopened.  Relevant additional evidence received since the RO's January 1995 rating decision includes additional VA treatment records, VA examination reports, treatise evidence regarding the Veteran's diagnosed blood disorder, and the Veteran's hearing testimony regarding the onset of his blood disorder and his extensive VA treatment for a blood disorder in 1975 and 1976.  This evidence was not previously on file at the time of the RO's January 1995 decision; thus, it is new.  Additionally, as it addresses whether the Veteran has a blood disorder that may be presumptively or directly related to herbicide exposure in service, it pertains to an unestablished fact necessary to substantiate the claim of service connection for a blood disability.  Moreover, the Veteran's hearing testimony regarding prior VA treatment and the receipt of Social Security Administration (SSA) benefits for his blood disorder triggers the Secretary's duty to assist.  When viewed as a whole, the new evidence contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's blood disorder.  

Accordingly, the claim of entitlement to service connection for a blood disorder is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.

Hearing Loss

The Veteran initially filed a claim of entitlement to service connection for bilateral hearing loss in May 2003.  In a June 2003 rating decision, the RO denied the claim on the basis that the evidence did not show a current diagnosis of bilateral hearing loss and that there was no evidence of a nexus between hearing loss and service.  The Veteran was notified of the decision and his appellate rights by a letter dated later that month.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The June 2003 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103.

As noted above, the Veteran submitted personnel records in in October 2010.  Although the personnel records submitted by the Veteran existed at the time of the May 2003 rating decision and were not previously associated with the claims file when VA decided the claim, the Board finds that reconsideration is not warranted because the records are not relevant to the instant claim.  In this regard, the records do not discuss or contain any information relating to the Veteran's claimed hearing loss.  As the recently associated personnel records are not relevant, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss.  38 C.F.R. § 3.156(c).

Relevant evidence of record at the time of the RO's last final rating decision in June 2003 included the Veteran's service treatment records and VA treatment records.  Based on this evidence, the RO concluded that the Veteran did not have a current bilateral hearing loss disability that was incurred in or caused by service and denied the Veteran's claim for service connection.

In September 2010, the Veteran requested that his claim of entitlement to service connection for bilateral hearing loss be reopened.  Relevant additional evidence received since the RO's June 2003 rating decision includes additional VA treatment records showing diagnoses of and treatment for bilateral hearing loss, VA examination reports showing diagnoses of bilateral hearing loss, and the Veteran's lay statements regarding the onset of his hearing loss symptoms.  

This evidence was not previously on file at the time of the RO's June 2003 decision; thus, it is new.  Furthermore, this evidence is material because it bears directly on the missing element of a current disability, which is one of the reasons that the claim was previously denied.  Specifically, the claim was initially denied because there was no evidence that the Veteran had a bilateral hearing loss disability.  The newly received evidence consists of treatment records and VA examination reports showing that the Veteran has been diagnosed with bilateral hearing loss.  Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for bilateral hearing loss, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the claim of entitlement to service connection for bilateral hearing loss is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a blood disorder is reopened, and the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and the appeal is granted to this extent only.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.

The record indicates that there may be Social Security Administration (SSA) records not associated with the claims file.  Specifically, the Veteran testified during the April 2015 hearing that he receives SSA disability benefits for his blood disorder.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323  (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  On remand, the Veteran's complete SSA records should be obtained.

The record also suggests that there may be relevant VA treatment records that have not been associated with the claims file.  In this regard, the Veteran has repeatedly indicated that he has been treated for his blood disorder at the Jackson VA Medical Center (VAMC) since 1975.  Additionally, the record reflects that the Veteran was hospitalized at the Birmingham VAMC for over a week in April 1976.  See May 1976 VA Hospital Summary.  The only evidence associated with the claims file relating to VA treatment prior to June 2000 consists of hospital summary reports dated in 1975 and 1976.  To date, the AOJ has not obtained the actual treatment records pertaining to the initial diagnosis of, and subsequent treatment for, the Veteran's blood disorder.  Upon remand, the RO should attempt to locate any outstanding VA treatment records from 1975 to the present from the Jackson and Birmingham VAMCs and associate them with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered). 

Remand is also required to obtain private treatment records.  At the April 2015 hearing, the Veteran testified that in addition to VA treatment, he sees a private doctor for his blood disorder.  There are no private treatment records associated with the claims file.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Because it appears that there may be outstanding private medical records containing information pertinent to this claim, those records should be obtained.  

Regarding the issue of entitlement to service connection for bilateral hearing loss, the Board finds that a VA addendum medical opinion is necessary before the claim can be decided on the merits.  

The Veteran was afforded a VA audiological examination in November 2010.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran currently had bilateral hearing loss.  The VA examiner then concluded that the Veteran's bilateral hearing loss was not due to noise exposure while in the military because there was no record of any hearing loss while in the military and no treatment or mention of hearing loss while in the military. 

The Veteran was afforded another VA audiological examination in March 2011.  After diagnosing the Veteran with moderate to moderately severe bilateral sensorineural hearing loss, the examiner opined that the Veteran's hearing loss was not due to noise exposure in the military because the Veteran's audiological evaluations at entrance and separation showed the Veteran's hearing to be within normal limits.  

The Board finds these opinions to be insufficient to allow the Board to determine whether the Veteran is entitled to service connection for bilateral hearing loss.  In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) held that even though a hearing disorder may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing disorder by showing he now has a hearing disorder and by submitting evidence that his current hearing disability is related to his active military service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In Hensley, there was an upward shift in threshold levels at some frequencies on an examination for separation and in-service audiometric testing yielded elevated thresholds at some frequencies.  Thus, the Court found that the claim could not be denied solely because the hearing loss did not meet the criteria for 38 C.F.R. § 3.385 at separation.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  See 38 U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Here, both VA examiners based their negative nexus opinions on the Veteran's normal audiological evaluations at entrance and at separation.  However, the Board notes that an audiogram dated in September 1966 appears to show a significant threshold shift when compared to the Veteran's July 1966 entrance examination.  Neither examiner addressed this evidence in rendering a negative nexus opinion.  The Board thus finds that another medical opinion by a VA examiner is needed regarding the etiology of the Veteran's current bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records from 1975 to the present, documenting treatment for a blood disorder and bilateral hearing loss, including treatment records from both the Birmingham and Jackson VAMCs.  If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2. Additionally, request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

3. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain private treatment records from Dr. D.M., as identified at the April 2015 hearing.  

If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Allow the Veteran an appropriate amount of time to respond.  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

4. After the foregoing development has been completed, return the claims file, to include a copy of this remand, to the March 2011 VA examiner for an addendum opinion regarding the Veteran's bilateral hearing loss.  If the examiner who drafted the March 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's bilateral hearing loss had its onset during service or is causally or etiologically due to in-service noise exposure.  

In so opining, the examiner must do the following:

(a) Review and comment on the September 1966 audiogram which appears to show a significant threshold shift when compared to the Veteran's initial July 1966 audiogram.  The examiner should be advised to convert the in-service audiometric findings from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI) units for all audiograms dated prior to November 1, 1967.

(b) Explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage.

(c) Explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the Veteran's statements regarding the onset of hearing loss symptoms.  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

5. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. Following the completion of the foregoing, and any other development deemed necessary, the RO/AMC should readjudicate the Veteran's claims.  If the claims are denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


